DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	The Applicant's amendments filed on January 7, 2021, were received. Claim 1 has been amended. Claim 2 has been cancelled and Claims 3-4, 6, 8-9, 14, 16, 19-24, 26, 28, 30-31 and 35-36 have been previously cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1, 5, 7, 10-13, 15, 17-18, 25, 27, 29, 32-34 and 37-38 are pending in this office action. 

3.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on October 8, 2020.

Claim Rejections - 35 USC § 103
4.	Claims 1, 5, 7, 10-13, 15, 17-18, 25, 27, 29, 32-34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Schwiegk et al. (US 2010/0310853 Al) in view of Chang et al. (US 5,362,582). 
With regard to Claim 1, Schwiegk et al. disclose a method for preparing an aromatic polyamide porous membrane, comprising the following steps: mixing an ionic liquid with an aromatic polyamide into a solvent to form a mixed solution (paragraphs 0015-0017, 0044-0048); the mixed solution forming a membrane in a coagulation bath (paragraph 0052); and extracting with an extractant to remove the solvent and the ionic 
Schwiegk et al. do not specifically disclose wherein a mass ratio of the ionic liquid to the aromatic polyamide is between 1:1 and 8:1; or between 1:1 and 6:1; or between 2:1 and 5:1. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a mass ratio of the ionic liquid to the aromatic polyamide is between 1:1 and 8:1; or between 1:1 and 6:1; or between 2:1 and 5:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Schwiegk et al. also do not specifically disclose wherein the coagulation bath further comprises a second component; the second component being at least one selected from the group consisting of N-methyl pyrrolidone, N,N-dimethyl acetamide, N,N-dimethyl formamide, dimethyl sulfoxide and triethyl phosphate, and a mass fraction of water or dichloromethane in the coagulation bath is 5-99.9%; 20-60%; or 30-50%.
Chang et al. disclose a method for preparing a battery separator in which a water coagulation bath is used that contains less than 35% N-methyl pyrrolidone in water (column 15, lines 54-67), which meets the claimed limitation of the presence of water being 5-99.9%; 20-60%; or 30-50%. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a coagulation bath comprising a first component of water or dichloromethane in an amount of 5-99.9%; 20- 60%; or 30-50%, and a second component being at least one selected from the group consisting of N-methyl pyrrolidone, N,N-dimethyl acetamide, N,N-dimethyl formamide, 
With regard to Claim 5, Schwiegk et al. disclose wherein the ionic liquid is at least one selected from the group consisting of quaternary ammonium salt, quaternary phosphonium salt, imidazolium onium salt, pyridinium onium salt, piperidinium salt and pyrrolidine salt (paragraphs 0032-0041). 
With regard to Claim 7, Schwiegk et al. disclose wherein mixing an ionic liquid with aromatic polyamide into a solvent to form a mixed solution comprising the following steps is implemented by one of the following methods: 1) mixing an ionic liquid with a first solvent to form an ionic liquid solution; mixing an aromatic polyamide with a second solvent to form an aromatic polyamide solution; and mixing the ionic liquid solution with the aromatic polyamide solution to obtain the mixed solution; or 2) mixing an ionic liquid with a first solvent to form an ionic liquid solution; forming an aromatic polyamide solution by polymerization, wherein a second solvent is applied in the polymerization; and mixing the ionic liquid solution with the aromatic polyamide solution to obtain the mixed solution; or 3) mixing an ionic liquid, an aromatic polyamide and a third solvent to obtain the mixed solution (paragraphs 0044-0055). 
With regard to Claim 10, Schwiegk et al. disclose wherein the aromatic polyamide is aromatic polyamide fiber (paragraphs 0019 and 0048). 

With regard to Claim 12, Schwiegk et al. disclose wherein the second solvent is at least one selected from the following: N-methyl pyrrolidone (paragraph 0029). 
With regard to Claim 13, Schwiegk et al. do not specifically disclose wherein a mass ratio of the first solvent to the ionic liquid is between 0.05:1 and 0.8:1; or between 0.1:1 and 0.5:1. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a mass ratio of the first solvent to the ionic liquid is between 0.05:1 and 0.8:1; or between 0.1:1 and 0.5:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. 
With regard to Claim 15, Schwiegk et al. do not specifically disclose wherein a mass ratio of the second solvent to the aromatic polyamide is between 2:1 and 10:1; or between 3:1 and 8:1. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a mass ratio of the second solvent to the aromatic polyamide is between 2:1 and 10:1; or between 3:1 and 8:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
With regard to Claim 17, Schwiegk et al. disclose wherein the third solvent is at least one selected from the following: N-methyl pyrrolidone (paragraph 0029). 
With regard to Claim 18, Schwiegk et al. do not specifically disclose wherein a mass fraction of the third solvent in the mixed solution is 20-80%; or 40-70%. Before the 
With regard to Claim 25, Schwiegk et al. disclose wherein a temperature of the coagulation bath is 20QC (paragraph 0096), which meets the claimed range of 0-80°C or 20-60°C. 
With regard to Claim 27, Schwiegk et al. disclose wherein a time for the mixed solution to form a membrane in the coagulation bath is 1 minute, or sixty seconds (paragraph 0096), which meets the claimed range of 5-300 seconds or 10-200 seconds. 
With regard to Claim 29, Schwiegk et al. disclose wherein the extractant is at least one selected from water, alcohol or protic solvents (paragraph 0085). 
With regard to Claims 32-33, Schwiegk et al. disclose mixing an ionic liquid and an aromatic polyamide into a solvent to form a mixed solution; the mixed solution outflowing through a slit formed by a scraper or an extrusion die-head to form a membrane in a coagulation bath; extracting the membrane with an extractant to remove the ionic liquid and the solvent in the extraction tank and forming a porous membrane; and drying the porous membrane to yield an aromatic polyamide porous membrane (See Claim 1, paragraphs 0015-0017, 0044-0048).
With regard to Claim 34, Schwiegk et al. disclose wherein the drying is by drying godet at a temperature of 60QC (paragraph 0096). 
With regard to Claim 37, Schwiegk et al. disclose an aromatic polyamide porous membrane prepared by a method as described above (paragraphs 0009-0010, 0014). 
.

Response to Arguments
5.	Applicant's arguments filed January 7, 2021, have been fully considered but they are not persuasive. 
Applicant argues, “the current claim 1 is unobvious and should be patentable over Schwiegk et al. in view of Chang et al.. First, in current claim 1, the ionic liquid with specific mass ratio is mixed with aromatic polyamide with specific mass ratio into a solvent to form a mixed solution, and such a mixed solution is processed in the specific coagulation bath with specific components and mass fraction, to form a surface-porous membrane. Due to the ionic liquid with specific mass ratio, it’s beneficial to slow down the diffusion speed of the solvent in the polymer, and slow down the phase transition time of the polymer, thereby improving the formation of a good porous structure on the membrane surface. Meanwhile, the specific concentration of water or dichloromethane in the coagulation bath also can help form better porous structure, as emphasized in the 
Applicant’s argument is not persuasive.  Schwiegk teaches a method of producing porous structures (separators/membranes) by mixing an ionic liquid with an aromatic polyamide into a solvent; and the use of a coagulation bath to form the porous structure.  Schwiegk teaches the same materials as those claimed by the instant invention, with the exception of a second component in the coagulation bath, which is taught by the secondary reference Chang. Schwiegk teaches that the coagulation bath promotes the formation of a porous structure (see paragraphs [0052-0053]).  Although Schwiegk does not teach the specifically claimed “mass ratio of the ionic liquid to the aromatic polyamide”, Schwiegk does teach the same materials and the same method steps as those claimed, and Schwiegk teaches that these materials and steps result in porous structures. Therefore, it would be obvious that through experimentation the optimum mass ratio would be found and the claimed aromatic polyamide porous membrane would be manufactured.   
Applicant goes on to argue that, “Chang only mentions that the coated fabric is processed in a water coagulation bath (<35% N-methyl pyrrolidone in water) at a speed between 3 and 8 feet per minute, to form the separator quickly, but fails to mention a 
Applicant’s argument is not persuasive. The second component of the coagulation bath is disclosed by Chang, and is considered to be a proper combination of references. As noted above, Chang teaches “a water coagulation bath is used that contains less than 35% N-methyl pyrrolidone in water (column 15, lines 54-67), which meets the claimed limitation of the presence of water being 5-99.9%; 20-60%; or 30-50%.”  There is also no indication in the claim language as to the speed of mixing of the ionic liquid with an aromatic polymer or the duration of the coagulation bath. Therefore, the argument of “the ionic liquid with specific mass ratio being beneficial to slow down the diffusion speed of the solvent in the polymer, and slow down the phase transition time of the polymer, thereby improving the formation of a good porous structure on the membrane surface”, is not given patentable weight since each of the claimed limitations in met by the above combination of references, and each individual reference teaches the end product of a porous structure. 




Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725